Citation Nr: 1819980	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned at an October 2015 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Regarding the claim for asthma, at an October 2015 hearing, the Veteran reported that he first experienced shortness of breath and decreased sense of smell while working in a battery shop during service.  The Veteran testified that he was prescribed an inhaler soon after service, and continued to experience symptoms through the present.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is necessary to obtain a VA examination.

Regarding the claims for increased ratings for knee disabilities, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the disabilities.  The Veteran was provided a VA examination of the knees in February 2012.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, in an October 2015 hearing, the Veteran testified that the knee disabilities had worsened since the February 2012 VA examination.  Therefore, remand is necessary to obtain current examinations.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file, including treatment records from Dr. Gray, Dr. Saff, and Dr. Hamilos at Massachusetts General Hospital.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any asthma disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any asthma disability was incurred or aggravated as a result of active service.  A complete rationale must be given for all opinions and conclusions.

3.  Schedule the Veteran for a VA knee examination to ascertain the current severity of service-connected left and right knee disabilities, to include limitation of flexion, extension, locking, and instability.  Efforts should be made to schedule the examination during a time of flare-up, if possible.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as to the effect of the service-connected left knee disabilities on the Veteran's occupational functioning and daily activities.  The examiner should provide a complete rationale for any opinions provided.  The examiner should specifically address the following:

(a)  Include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and non-weight-bearing.   

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, incoordination, or on flare up due to any left or right knee disability.  Additional limitation of motion following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, painful motion, or on flare up should be noted.  Any loss of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(c)  Indicate whether any left or right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe.

(d)  Specify whether any left or right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

